Title: To Thomas Jefferson from Daniel Smith, 1 March 1791
From: Smith, Daniel
To: Jefferson, Thomas


Southwest Territory, 1 Mch. 1791. Enclosing proceedings of Gov. Blount. He has not thought it his duty to notice his proceedings as Superintendent of Indian Affairs.—Must requirement of Act of 13 July 1787 be met by submitting executive proceedings precisely at end of each six months or not exceed that time?—Judge Peery not yet arrived. Distance and danger of going from one district court house to another require that judges reside in territory, otherwise business cannot be done.
